Opinion by
Judge Cofer:
Waiving a discussion of the question whether the former conviction of the crime of manslaughter was a bar to any further prosecution of the crime of murder, we are of the opinion that the appellant’s rights were not prejudiced by the refusal of the court to sustain his plea of former acquittal of the crime of murder. If he had been *604found guilty of murder the question would deserve grave and careful consideration, but having been found guilty of manslaughter only, and his punishment fixed at the shortest time allowed by the statute, we are unable to understand how the instructions in regard to murder can have prejudiced him.

Porter & Wallace, for appellant.


P. W. Hardin, for appellee.

Judgment affirmed.